UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 24, 2013 Date of Report (Date of Earliest Event Reported) AMES NATIONAL CORPORATION (Exact Name of Registrant as Specified in its Charter) IOWA 0-32637 42-1039071 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) AMES, IOWA 50010 (Address of Principal Executive Offices) Registrant’s Telephone Number, Including Area Code:(515) 232-6251 NOT APPLICABLE (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Item 5.07 Submission of Matters to a Vote of Shareholders The Company’s annual meeting of shareholders was held on April 24, 2013. Proposal 1.The stockholders elected to the Company’s Board of Directors for a term of three yearsDavid W. Benson, John P. Nelson, Richard O. Parker and Larry A. Raymon.Directors whose term of office continued after the annual meeting consist of Robert L. Cramer, Steven D. Forth, Douglas C. Gustafson DVM, Betty A. Baudler Horras, Charles D. Jons, MD, James R. Larson II, Warren R. Madden and Thomas H. Pohlman. Proposal 2.The stockholders also ratified the appointment of CliftonLarsonAllen LLP to continue as the Company’s independent registered public accounting firm for 2013. There were 9,310,913 shares of common stock entitled to vote at the annual meeting.The final voting results of each proposal are set forth below. Proposal 1.The voting results on the election of directors for a three year term were as follows: Votes Broker In Favor Withheld Non-Votes David W. Benson John P. Nelson Richard O. Parker Larry A. Raymon Proposal 2. The voting results on the ratification of the appointment of CliftonLarsonAllen LLP as the Company’s independent registered public accounting firm were as follows: For Against Abstain There were no broker non-votes on this proposal. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. AMES NATIONAL CORPORATION Date:April 26, 2013 By: /s/ Thomas H. Pohlman Thomas H. Pohlman, Chief Executive Officer and President
